PER CURIAM.
A judgment rendered upon a claim for necessaries is a debt or demand for necessaries within the meaning of Subd. 6, Lan. R. L. 8958 (R. S. 5430), and of Lan. R. L. 8942 (R. S. 5414), and under proceedings in aid of execution upon such judgment 10 per cent of the personal earnings of a debtor may be subjected to its payment. Freeman, Judgments Sec. 244, and Lan. R. L. 9012 (R. S. 5483).
The judgment of the common pleas court will be reversed and cause remanded, with instructions to render judgment for the plaintiff in error upon the conceded facts.